Opinion by
Henderson, J.,
The plaintiff is the husband of Elizabeth H. Hadley who was injured by a fall on one of the public streets in Coatesville. His action arises out of that injury. The defense presented at the trial was the contributory negligence of Mrs. Hadley. The verdict and judgment were for the plaintiff, and from the judgments entered appeals were taken. The question raised on this appeal was considered in the appeal of the same defendant from the judgment of Elizabeth H. Hadley in which appeal we held that the defense presented was not sufficient.
For the same reason the judgment in this case is affirmed.